DETAILED ACTION
The action is in response to communications filed on 11/3/2020
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.
Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Aaron Pontikos (Reg. No. 75958) on February 22 2021. 
The application has been amended as follows:

In the claims
1.	(CURRENTLY AMENDED) A computer system for managing data stored on a database, comprising: 
a first device having a first database that only stores current versions of records;
a second device having a second database that stores copies of current and prior versions of records stored in the first database;
one or more computer processors;
one or more computer readable storage media;
computer program instructions, the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors, the computer program instructions comprising instructions to:
update, at an update time, a record stored in the first database, wherein the update includes replacing a current version of the record with an updated version of the record; and 
	asynchronously update a first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database, wherein the instruction to asynchronously update the first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database further comprises instructions to:
generate a second copy from the first copy of the current version of the record stored in the second database to be stored in the second database, prior to updating the first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database; 
update, in response to generating the second copy from the first copy of the current version of the record stored in the second database, the first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database;
current version of the record stored in the second database to the update time of the updated version of the record stored in the first database; and
assign a start time period of validity for the updated version of the first copy of the record stored in the second database equal to the update time of the updated version of the record stored in the first database.

2.	(PREVIOUSLY PRESENTED) The computer system according to claim 1, wherein the  period of validity reflects a period of time when a particular version of the record was valid. 

3.	(PREVIOUSLY PRESENTED) The computer system according to claim 1, further comprising instructions to:
transfer, in response to a retrieval request for data stored in the first database for the record in association with a designated point in time, the retrieval request to the second device. 
                                   
4.	(PREVIOUSLY PRESENTED) The computer system according to claim 3, wherein the retrieval request for data stored in the first database for the record in association with the designated point in time is transferred to the second device after any updates of the record stored in the first database performed before the designated point in time are reflected onto the second database.  

5.	(CANCELLED)

6.	(PREVIOUSLY PRESENTED) The computer system according to claim 1, further comprising instructions to: 
transfer, in response to a retrieval request for data stored in the first database for the record at a present point in time, the retrieval request for the data with the present point in time to the second device.



8.	(CURRENTLY AMENDED) A computer program product for managing data stored on a first device having a first database that only stores current versions of records and a second device having a second database that stores copies of current and prior versions of records stored in the first database, comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media the computer program instructions comprising instructions to:
update, at an update time, a record stored in the first database, wherein the update includes replacing a current version of the record with an updated version of the record; and 
	asynchronously update a first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database, wherein the instruction to asynchronously update the first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database further comprises instructions to:
generate a second copy from the first copy of the current version of the record stored in the second database to be stored in the second database, prior to updating the first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database; 
update, in response to generating the second copy from the first copy of the current version of the record stored in the second database, the first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database;
current version of the record stored in the second database to the update time of the updated version of the record stored in the first database; and
assign a start time period of validity for the updated version of the first copy of the record stored in the second database equal to the update time of the updated version of the record stored in the first database.

9.	(CURRENTLY AMENDED) A method of managing data stored on a first device having a first database that only stores current versions of records and a second device having a second database that stores copies of current and prior versions of records stored in the first database, the method comprising:
updating, at an update time, data stored in the first database for a record, wherein the updating includes replacing a current version of the record with an updated version of the record; and
asynchronously updating a first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database, wherein asynchronously updating the first copy of the current version the record stored in the second database with the updated version of the record stored in the first database further comprises:
generating a second copy from the first copy of the current version of the record stored in the second database to be stored in the second database, prior to updating the first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database;
updating, in response to generating the second copy from the first copy of the current version of the record stored in the second database, the first copy of the current version of the record stored in the second database with the updated version of the record stored in the first database;
current version of the record stored in the second database to the update time of the updated version of the record stored in the first database; and
assigning a start time period of validity for the updated version of the first copy of the record stored in the second database equal to the update time for the updated version of the record stored in the first database.

10.	(ORIGINAL) The method according to claim 9, wherein the second device is a device capable of retrieving data stored in the second database faster than the first device retrieving data stored in the first database.

11.	(PREVIOUSLY PRESENTED) The method according to claim 10, further comprising:
		transferring, in response to a retrieval request for data stored in the first database for the record in association with a designated point in time, the retrieval request to the second device.

11-20.	(CANCELLED) 

21.	(PREVIOUSY PRESENTED) The computer program product according to claim 8, wherein the period of validity reflects a period of time when a particular version of the record was valid. 

22.	(PREVIOUSLY PRESENTED) The computer program product according to claim 8, further comprising instructions to:
transfer, in response to a retrieval request for data stored in the first database for the record in association with a designated point in time, the retrieval request to the second device. 
                                   
23.	(PREVIOUSLY PRESENTED) The computer program product according to claim 22, wherein the retrieval request for data stored in the first database for the record in association with the designated point in time is transferred to the second device after any updates of the record 

24.	(PREVIOUSLY PRESENTED) The computer program product according to claim 8, further comprising instructions to: 
transfer, in response to a retrieval request for data stored in the first database for the record at a present point in time, the retrieval request for the data with the present point in time to the second device.
25.	(PREVIOUSLY PRESENTED) The computer program product according to claim 8, wherein the second device is a device capable of retrieving data stored in the second database faster than the first device retrieving data stored in the first database.

26.	(PREVIOUSLY PRESENTED) The method according to claim 9, wherein the period of validity reflects a period of time when a particular version of the record was valid. 

27.	(PREVIOUSLY PRESENTED) The method according to claim 9, further comprising:
transferring, in response to a retrieval request for data stored in the first database for the record in association with a designated point in time, the retrieval request to the second device. 
                                   
28.	(PREVIOUSLY PRESENTED) The method according to claim 27, wherein the retrieval request for data stored in the first database for the record in association with the designated point in time is transferred to the second device after any updates of the record stored in the first database performed before the designated point in time are reflected onto the second database.

29.	(PREVIOUSLY PRESENTED) The method according to claim 9, further comprising: 
transferring, in response to a retrieval request for data stored in the first database for the record at a present point in time, the retrieval request for the data to the second device.



Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Nagae et al. US2016/0170845 discloses a system of having a duplicate database storing a copy of original data. Schwarz et al. US2013/0036115 teaches new version of business object to have valid time, updating from previous valid time such that valid period end point for previous version associated with last modification. Hellbusch et al. US2016/0085801 teaches in response to generation of aggregated data, destination object is automatically updated.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of having a second database that stores a copy of records in a first database and generates another copy of the record every time the record is updated in the first database prior to the update. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153